Citation Nr: 0918910	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  04-35 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1982 to October 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan.  

In September 2005, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  The Veteran 
submitted additional written evidence at the hearing with a 
written waiver of RO consideration, which was signed by the 
Veteran.

This matter was previously before the Board in January 2007 
and was remanded for further development.  It has now 
returned to the Board for further appellate consideration. 


FINDINGS OF FACT

1.  In an unappealed October 1995 decision, the Board denied 
service connection for bilateral hearing loss disability.  

2.  The evidence received since the October 1995 decision is 
new, but is not material as it does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 1995 Board decision that denied service 
connection for bilateral hearing loss disability is 
final.  38 U.S.C.A. § 7104 (West 2002).

2.  Evidence received since the October 1995 Board 
decision that denied service connection for bilateral 
hearing loss disability is not new and material; the 
claim is not reopened.  38 U.S.C.A. § 5108, (West 2002); 
38 C.F.R. §§ 3.156, 20.302 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008)) has changed 
the standard for processing Veterans' claims.  The VCAA has 
left intact the requirement that new and material evidence be 
received in order to reopen a previously and finally denied 
claim under 38 U.S.C.A. § 5108.  This is required before the 
Board may determine whether the duty to assist is fulfilled 
and proceed to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  See 38 
U.S.C.A. § 5103A(f).  See also Paralyzed Veterans of America, 
et al. v. Secretary of Veterans Affairs, 345 F.3d 1334, 1343 
(Fed. Cir. 2003) (PVA) (without the introduction of new and 
material evidence, VA not required to provide a medical 
examination or opinion).  Reopening a claim for service 
connection that has been previously and finally disallowed 
requires that new and material evidence be presented or 
secured since the last final disallowance of the claim. 38 
U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273, 
285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 
(1996).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court issued 
a decision that established new requirements with respect to 
the content of the VCAA notice for reopening claims.  
According to the Court, in the context of a claim to reopen, 
the Secretary must look at the bases for the denial in the 
prior decision and to respond by providing the appellant with 
a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.

In November 2003 VA correspondence to the Veteran, VA 
informed the Veteran that new and material evidence could be 
submitted to reopen his claim and indicated what type of 
evidence would qualify as "new" evidence.  The notice to 
the Veteran was deficient in that it did not specifically 
inform him of what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous Board denial.  In February 2007 VA correspondence to 
the Veteran, VA informed the Veteran that his claim had 
previously been denied because the VA examiner opined that 
the Veteran's hearing loss is not due to military noise 
exposure because of his extensive occupational noise exposure 
and no evidence of chronicity of (sic) continuity of care, 
and the Veteran's hearing loss in service was transitory in 
nature.  The notice to the Veteran informed him that newly 
submitted evidence must relate to this fact.  This notice 
complies with Kent with regard to the Veteran's left ear.  
The notice is deficient with regard to the Veteran's right 
ear.  The Veteran's claim for right ear hearing loss 
disability was denied in part, because no right ear hearing 
loss for VA purposes, was shown.  (See October 2005 Board 
decision, page 6).  The Board finds that the notice 
deficiency was not prejudicial to the Veteran because he 
submitted evidence with regard to his right ear disability 
regardless of the lack of notice.  

See Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. 
April 21, 2009); 556 U.S. ____ (2009); Fenstermacher v. 
Phila. Nat'L Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o 
error can be predicated on insufficiency of notice since its 
purpose had been served.").  In order for the court to be 
persuaded that no prejudice resulted from a notice error, 
"the record must demonstrate that, despite the error, the 
adjudication was nevertheless essentially fair."  Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).

In addition, the February 2007 VA letter also notified the 
Veteran of the criteria for assignment of a disability rating 
and effective date in accordance with the Court's decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable AOJ 
decision.  Because notice in this case was not completed 
prior to the initial AOJ adjudication denying the claim, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  
Here, the Board finds that any defect with respect to the 
timing of the notice was harmless error.  Although notice was 
provided to the appellant after the initial adjudication, the 
claim was readjudicated thereafter, and the appellant 
therefore, has not been prejudiced.  The Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

Legal Criteria

New and Material Evidence

When the Board disallows a claim, the disallowance becomes 
final unless the Chairman determines that reconsideration is 
warranted, an appeal is made, or another exception to 
finality applies.  38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 
C.F.R. § 20.1100 (2007).  A decision of the Board becomes 
final on the date stamped on the face of the document.  38 
C.F.R. § 20.1100.  

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).
 
The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

It should be pointed out that VA promulgated amended 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  There was a new provision, 38 
C.F.R. § 3.156(a), which redefined the definition of "new and 
material evidence."  This provision is applicable only for 
claims filed on or after August 29, 2001.  The appellant's 
claim to reopen the service connection claim in question was 
received in 2003.  As such, the amended provision is for 
application in this case and is set forth below.

"New" evidence is existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  In determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
However, lay assertions of medical causation cannot serve as 
the predicate to reopen a claim under § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

Service Connection - General criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2008).

Service connection is also possible for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).

Where a Veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and hearing, as an organic disease of the 
nervous system, becomes manifest to a degree of 10 percent or 
more within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 
C.F.R. §§ 3.307, 3.309 (2008).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2008).

Analysis

Historically, an October 1995 Board decision denied the 
Veteran's claim seeking service connection for a bilateral 
hearing loss disability.  That decision was final on October 
23, 1995, the date stamped on the face of the decision.  See 
38 C.F.R. § 20.1100.  The Board denied the Veteran's claim 
based on a lack of a right ear hearing loss disability for VA 
purposes, and a lack of an etiological relationship between 
the Veteran's averred hearing loss and his active service.  
The Board denied the Veteran's left ear hearing loss 
disability claim for lack of an etiological relationship 
between the Veteran's hearing loss and active service.  In 
order to reopen a previously denied claim there must be new 
and material evidence as to each and every aspect of the 
claim that was lacking at the time of the last final denial.  
See Evans, supra.  The Veteran failed to provide such 
evidence when he filed to reopen his claim.

At the time of the Board's denial in October 1995, the 
evidence of record included the Veteran's STRs, an April 1990 
VA audiological evaluation, a June 1993 audiological 
evaluation, and the statements of the Veteran.  The STRs 
reflect that the Veteran did not have hearing loss disability 
demonstrated on an audiological examination in August 1982 
upon entrance into service.  See Hensley v. Brown, 5 Vet. 
App. 155 (1993).  In February 1983, the Veteran had an upper 
respiratory infection with left ear dull reflex while in 
service.  The right ear was noted as within normal limits.  A 
report of an audiometric examination conducted on September 
29, 1983, following exposure to noise duties, revealed that 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
 5
10
 5
LEFT
15
20
30
55
55

An audiometric examination conducted the next day revealed 
that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
15
15
LEFT
5
0
5
5
5

The record of evidence reflects that the Veteran did not 
undergo a physical examination upon separation.  

A report of VA audiometric examination dated in April 1990 
reflects right and left ear hearing loss based on pure tone 
thresholds.  (See Hensley, supra.)  In addition, the April 
1990 evaluation report reflects a hearing loss disability 
based on speech recognition ability for the right ear using 
the Maryland CNC test.  The left ear had normal speech 
discrimination ability.  The June 1993 audiological 
evaluation report reflects a hearing loss disability based on 
speech recognition ability for the left ear, but not for the 
right ear.  

The evidence received into the record since the Board's 
October 1995 denial of service connection consists of 
additional statements from the Veteran, an August 2003 VA 
audiological examination, a February 2004 VA audiological 
examination, a statement from a Human Resources specialist, 
and a statement from the Veteran's employer's Safety and 
Health manager.  

The August 2003 VA audiological evaluation report revealed 
that pure tone air thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
40
75
LEFT
20
30
30
30
50

The word recognition score was 98 percent for the right ear 
and 94 percent for the left ear using the Maryland CNC word 
list test.  The audiologist's opinion was that it is not 
likely that hearing loss is related to noise exposure while 
in the service.  The examiner's opinion was that the 
Veteran's asymmetrical hearing loss is more likely than not a 
result of the use of staple guns since he has been gainfully 
employed as an upholstered since 1993.  The examiner, who 
obtained a medical history from the Veteran, did not review 
the Veteran's STRs.

The February 2004 VA examination report reflects audiological 
evaluation results as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
40
70
LEFT
25
30
30
25
45

The word recognition score was 96 percent for the right ear 
and 96 percent for the left ear using the Maryland CNC word 
list test.  

The August 2003 and February 2004 VA examinations results are 
new in that they were not previously submitted to agency 
decision makers; however, they are not sufficient to reopen 
the Veteran's claim.  As noted above, in order to reopen a 
previously denied claim there must be new and material 
evidence as to each and every aspect of the claim that was 
lacking at the time of the last final denial.  See Evans, 
supra.  Neither audiological evaluation report includes a 
medical opinion that the Veteran's hearing loss disability is 
causally related to active service.

The evidence of record includes a May 2004 statement from the 
Veteran's employer.  The statement reflects that the 
employer's Safety and Health manager opined that the 
Veteran's hearing protection while at work put him well below 
the levels required by the State and Federal Government for 
hearing protection.  This statement, while providing a more 
complete picture, does not provide any etiological 
relationship between the Veteran's hearing loss and active 
service; therefore, although it is new, it is not material.  
It does not raise a reasonable possibility of substantiating 
the claim.  38 C.F.R. § 3.156(a).

In addition, the evidence of record also includes the 
statement of a Human Resources Specialist, which notes that 
the Veteran worked for the US Postal Service as a mail 
handler.  The statement does not provide any etiological 
relationship between the Veteran's hearing loss and active 
service.  It does not relate to an unestablished fact 
necessary to substantiate the claim, and is therefore, not 
material.

Finally, the evidence of record since the Board's October 
1995 denial also includes the Veteran's statements regarding 
noise exposure.  These statements are essentially cumulative 
of those of record and considered at the time of the prior 
final Board denial in October 1995. 

In sum, in order to reopen the Veteran's claim of service 
connection for bilateral hearing loss disability, the Veteran 
was required to submit new and material evidence consisting 
of a right ear hearing loss disability for VA purposes, and 
evidence that his bilateral hearing loss was causally related 
to active service.  No material evidence has been received 
with regard to the left ear hearing loss disability.  
Although the newly received evidence relates to the first 
requirement of right ear hearing loss disability, it does not 
relate to the second element.  A claim cannot be reopened 
based on receipt of new and material evidence as to only one 
of two missing elements on which the previous denial was 
made.  Evans, supra.  

The May 2009 informal hearing presentation by the Veteran's 
accredited representative reflects that the Veteran has 
provided private medical records which attest to the 
existence of his hearing loss.  The Board notes that the 
evidence of record includes a VA Form 21-4130, dated in May 
2008, which purports to have an October 2005 hearing 
evaluation report attached to it.  The Board further notes 
that an annotation on the form by the Appeals Management 
Center (AMC), and a routing and transmittal slip dated in 
August 2004, reflect that a hearing evaluation report was not 
received attached to the form.  Regardless, the evidence of 
record received since the October 1995 Board denial already 
consists of credible evidence that the Veteran has current 
bilateral hearing loss disability.  Therefore, additional 
evidence as to this fact would be cumulative.  

The Board has considered the doctrine of giving the benefit 
of the doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2008), but does not find that 
the evidence is of such approximate balance as to warrant its 
application.

The Board finds that the evidence added to the record since 
the last final denial, when considered in conjunction with 
the record as a whole, does not raise a reasonable 
possibility of substantiating the claim, and as such, is not 
new and material to reopen the claim.  


ORDER

New and material evidence not having been received, the claim 
for service connection for bilateral hearing loss disability 
is not reopened.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


